Citation Nr: 1825171	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-20 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinea pedis (claimed as skin rash/dermatitis of feet).

2.  Entitlement to service connection for dermatitis herpetiformis (Duhring's disease). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985 and from November 1990 to June 1991, to include service in Southwest Asia theater of operations during the Gulf War from January 2, 1991 to May 9, 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran submitted a Notice of Disagreement in July 2011; a Statement of the Case was issued in May 2014; and a VA Form 9 was received in June 2014.

The Veteran testified in a videoconference hearing before the undersigned in September 2017.  A transcript of the hearing is of record.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C. § 7104 (b), for "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  In the context of 38 C.F.R. § 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen does not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2017); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009). Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

While the Veteran has previously submitted a service connection claim for a skin condition, diagnosed as tinea pedis, he has never submitted a service connection claim for a skin condition, diagnosed as dermatitis herpetiformis (Duhring's Disease), and the medical evidence has not previously shown a diagnosis of dermatitis herpetiformis (Duhring's Disease).  Thus, his present claim is considered to be a separate claim for benefits, rather than the same claim that was last previously denied in October 2006.  Accordingly, the Board has recharacterized the issues as shown on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran asserted that upon entry, he did not have any problems with his skin; yet, he testified that he had an itchy, intermittent rash covering his feet, hands, elbows, knees, buttocks, head, and eyelids immediately post service.  See Hearing Transcript Page 6.  During the pendency of the appeal, the Veteran contended that his skin disorder was due to presumptive disabilities associated with Persian Gulf War Syndrome.  See September 2014 VA Form 9.  During the September 2017 hearing, however, the Veteran and his representative contended that service connection was warranted on a direct basis as the Veteran had the skin disorder in service.  See Hearing Transcript Page 10.   

A May 1991 VA treatment record reveals that the Veteran denied having a rash, skin infection, or sores.

In an August 1995 Statement in Support of Claim, the Veteran contended that he had a skin rash with an unknown etiology.

In a September 1995 Compensation and Pension examination worksheet, it was noted that the Veteran reported that he had been taking medication since 1992 for symptoms related to an undiagnosed skin disorder.

The Veteran was afforded a general medical VA examination in December 1995.  The examination report reveals that the Veteran developed a rash in the latter part of 1991, primarily on his feet and hand.  It was reported that the Veteran has received treatment since 1991, at which time he was told that he had a fungus infection.

The Veteran was seen by a VA dermatologist in July 2002, at which time he presented symptoms of recurring 1-2 millimeter vesicles on his fingers and feet.  The assessment was non-specific dermatitis, consistent with Gulf War exposure.  The Veteran was prescribed topical cream.

Treatment notes dated in June 2007 and July 2007, authored by the Veteran's private physician, reveal that he presented symptoms of an itchy rash.  Notations reveal that the physician considered the possibility of poison oak, recurrent allergies, or another dermatological issue.  The physician requested that the Veteran follow-up with a dermatologist.

A VA teledermatology note dated in October 2008 is also of record.  The consultation note reveals a diagnosis of dermatitis herpetiformis (also known as Duhring's disease).   The Veteran was prescribed medication and was instructed to follow a strict gluten-free diet.  

Dermatology clinic notes from October 2009 to March 2015 reveal that the Veteran's skin condition was well-controlled on oral medication and ointment with occasional flares.  It was also noted that the Veteran has Celiac disease and that he was attempting to follow a gluten-free diet.  The Veteran continues to receive treatment at the VAMC.

Again, during the September 2017 hearing, the Veteran testified that he did not have any skin problems noted at entry and he did not have any skin problems after he separated from his first period of service and entered his second period.  It is the Veteran's contention that he first noticed that he was having skin problems, to include itchiness, rash spots, and hand peeling, one month after arriving in Iraq, during his second period of service.  The Board notes that the Veteran marked "yes" to having had or currently having a skin disease in his Report of Medical History form dated in June 1985.  The Veteran also marked "yes" to having had or currently having a skin disease in his Report of Medical History form, upon separation, dated in April 1991.

The Board also notes that a skin disorder marked with symptomatology such as rashes is clearly a disorder that lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999).  Furthermore, the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss the presence of blisters, itchy rashes, and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds a remand is necessary to obtain a medical opinion that addresses the Veteran's lay evidence.  Additionally, the Board notes that the Veteran was exposed to environmental hazards while serving in Southwest Asia.  As such, the medical opinion should also address the contention that the Veteran's skin disorder is causally or etiologically due to exposure to environmental hazards while serving in Southwest Asia.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for any skin condition.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

2.  Schedule the Veteran for a VA compensation examination (dermatological) to determine the nature and etiology of any current skin condition, and whether any disorder currently present is the result or manifestation of an undiagnosed illness. 

This medical evaluation, if possible, should be performed during a time when this condition is in an active state, that is, during a flare-up.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).  The claims folder, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary testing and evaluation must be performed, and all findings set forth in detail.

(A) Identify by diagnosis all skin disorders, to include those present on examination (with symptoms), and those which are not symptomatic on examination, but which are found to be ongoing with occasional/recurrent symptoms. 

(B) The examiner should specifically state whether the Veteran's skin complaints are attributed to a known clinical diagnosis. 

(C) If any symptoms of a skin disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D) The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's skin disorder and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E) For each diagnosed skin disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




